Title: From George Washington to William Crane, 23 November 1780
From: Washington, George
To: Crane, William


                        

                            
                            Sir,
                            Hd Qrs Passaic-falls Thursday Novr 23d 1780.
                        
                        Captn Ogden will communicate to you in confidence (and more fully than I can do by letter) the business on
                            which he is sent in the execution of which I must require your aid and best exertion—The Boats with the army are
                            inadequate to the purposes I have in view—more therefore must be provided at, and in the Vicinity of Elizabeth Town. they
                            will be wanted to morrow night by one o’clock at farthest: The mode of collecting them in a way least liable to suspicion
                            at the point of Embarkation or contiguous thereto will be left to your discretion.
                        It is much my wish to know also if it be practicable without creating suspicion to have a few Boats drawn
                            together at the old blazing Star or some other unsuspected place in that part of the Sound, by means of which a party
                            could be thrown undiscovered upon the Island.
                        Several good Guides well acquainted with the Roads leading to the enemy’s Works at the Watering place flag
                            staff & Richmond will be wanted by the hour the boats are required to be in readiness—the necessity of using art &
                            address to provide these without giving suspicion you will readily see the propriety of & act accordingly.
                        As I presume the detachment at Newark under Captain Jno. Ogden is subject to your command I have to request
                            that you will order him and his party to join you at Elizabeth Town after dark on friday Night & be in perfect readiness
                            yourself to follow such further orders as you may receive from me, or other Superior Officer, by whom you may be joined.
                            If you could with any kind of certainty know what Troops are upon Staten Island, whether any reinforcement has been sent
                            there lately, or is expected and whether they have any suspicion of our making an attempt upon the Island, it would be
                            very acceptable to me & the earlier I could receive the intelligence on Friday the better.
                        You must I am persuaded, be too deeply impressed with the necessity of secrecy in the management of this
                            business, to need of admonition. I am Sir yr very Hble Servt.
                        
                            Go: Washington
                        
                    